Citation Nr: 1747881	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-19 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) since May 21, 2009.

2.  Entitlement to a disability rating in excess of 30 percent for residuals of shell fragment wounds (SFW) in the left upper extremity since May 21, 2009.


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and L.H.


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran, his spouse, and L.H. testified before a Veterans Law Judge (VLJ) via videoconference during an August 2011 Board hearing.  A transcript of the hearing is included in the claims file.  The Board advised the Veteran that the VLJ who presided over the hearing was no longer employed with the Board, and that the Veteran was entitled to another hearing before a current VLJ, if he so desired.  The Veteran indicated that he did not want another Board hearing in an August 2016 statement. 

This case was previously before the Board in October 2016, at which time the Board remanded it for additional procedural and evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board must remand the case to ensure compliance with its October 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand of the Board or the Court of Appeals for Veterans Claims is not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Specifically, in October 2016, the Board instructed the AOJ to request that the Veteran identify all non-VA medical providers who have treated him for his PTSD and residuals of SFW disabilities since May 2008.  The RO was tasked with obtaining any identified outstanding records, to specifically include records of treatment from Dr. Jabbour, M.D. in Raleigh, North Carolina, dated since February 2013.  Thereafter, and following additional development, the AOJ was to issue a supplemental statement of the case (SSOC) adjudicating the Veteran's claims on appeal if any benefit was denied.  

While the AOJ sent a letter in October 2016 asking the Veteran to identify any outstanding medical records, the Veteran did not initially reply to this request.  Accordingly, the AOJ issued an SSOC in March 2017 denying the Veteran's claims for increased disability ratings.  However, in March 2017, the Veteran submitted appropriate releases for outstanding records from Dr. Jabbour since February 2013 and such private treatment records were associated with the claims file after the issuance of the last SSOC in March 2017.  

Generally, the Board may not consider additional evidence not previously reviewed by the AOJ unless a waiver of initial AOJ review is obtained from a veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c) (2016).  While 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a VA From 9, this provision is only applicable to cases where the VA Form 9 was filed on or after February 2, 2013.  38 U.S.C.A. § 7105(e) (West 2014).  In this case, the Veteran filed his VA Form 9 in July 2011.  As there is no indication that the Veteran has waived initial AOJ adjudication, a remand is required in the case for the AOJ to consider the new evidence relevant to the Veteran's claims.

Additionally, the Board must remand the Veteran's increased rating claim for residuals of SFW for a new VA examination to determine the current nature and symptomatology of his left elbow.  Specifically, in the October 2016 remand, the Board noted the Veteran's service-connected left upper arm SFW has been rated as 30 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5303 (2016).  This DC pertains to muscle injury of Muscle Group III, which includes the intrinsic muscles of the shoulder girdle, to include the pectoralis major (clavicular) and the deltoid.  The function of these muscles is elevation and abduction of the arm to the level of the shoulder, and action with the pectoralis major II and latissimus dorsi and teres major in the forward and backward swing of the arm.

A VA muscle injuries examination in February 2016 showed, however, that the Veteran's residuals of SFW also affect Muscle Group V.  The function of Muscle Group V includes the flexor muscles of the elbow that function to provide elbow supination and flexion of the elbow.  These muscles consist of the biceps, brachialis, and brachioradialis.  38 C.F.R. § 4.73, DC 5305 (2016).  The February 2016 VA examination revealed decreased muscle strength with shoulder abduction (Group III) and with elbow flexion (Group V) and muscle atrophy in the areas of both Muscle Groups III and V.  The Veteran's muscle injuries affected muscle substance/function with some impairment of muscle tonus, loss of muscle substance, and visible or measurable atrophy.  Cardinal signs and symptoms of both muscle groups included consistent loss of power, weakness, and occasional fatigue-pain.

Evaluation of residuals of gunshot wound injuries includes consideration of resulting impairment to the muscles, bones, joints and/or nerves, as well as the deeper structures and residual symptomatic scarring.  38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2016).

In the October 2016 remand, the Board noted that, although the assignment of separate ratings for limitation of motion and muscle injuries affecting the left shoulder would amount to impermissible pyramiding, the Board finds that a separate rating may be assigned for limitation of motion/function of the left elbow as the February 2016 VA examination shows that both of the Veteran's Muscle Group III and Muscle Group V are affected.  Concerning this, Muscle Group III acts upon the shoulder joint, whereas Muscle Group V acts upon the elbow joint as well as the shoulder.  38 C.F.R. § 4.73, DCs 5303, 5305.  

The Veteran was provided a VA shoulder and arm examination in February 2016, but that examination primarily addressed the Veteran's shoulders and did not include any orthopedic findings concerning the elbow, such as limitation of motion and functional limitation.  Thus, the Board remanded the claim in October 2016 for another examination to determine the current extent and severity of the Veteran's service-connected disability.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).  Specifically, the Board directed the VA examiner to make determinations regarding the Veteran's left elbow supination and flexion of the elbow, provide ranges of motion of the left elbow, and comment on the degree of functional loss.  The examiner was also asked to comment as to whether the Veteran has other left elbow symptomatology, such as ankylosis, impairment of the flail joint of the elbow, nonunion or impairment of the radius and ulna, and impairment of supination and pronation.  

Although the Veteran was provided with Disability Benefits Questionnaires (DBQs) for scars/disfigurement, muscle injuries, and shoulder and arm disorders in November 2016, these examinations did not address the Veteran's left elbow symptoms, including whether there was elbow supination or pronation, limited range of motion of the elbow, ankylosis, impairment of the flail joint of the elbow, or nonunion or impairment of the radius and ulna.  Accordingly, the Board must remand the Veteran's claim of entitlement to a disability rating in excess of 30 percent for residuals of SFW to afford him a new VA examination that shows the extent and severity of his left elbow symptoms.  

Notably, following the November 2016 VA shoulder and arm DBQ, during which the Veteran was diagnosed with a left shoulder strain, the AOJ assigned a separate disability rating of 20 percent for a left shoulder strain associated with SFW, effective November 21, 2016.  This separate compensable rating was granted pursuant to 38 C.F.R. § 4.71a, DC 5201 (2016), which rates limitation of motion of the arm.  The Veteran's left shoulder strain was rated as 20 percent disabling because his symptoms showed that his non-dominant (minor) upper extremity was limited in motion midway between his side and shoulder level.  

VA's rating schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several evaluations under various DCs is that none of the symptomatology for any one of the disorders is duplicative or overlapping with the symptomatology of the other disorder.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  On remand, the AOJ should consider whether the assignment of separate compensable disability ratings under DC 5201 (which rates the limitation of motion of the arm) and DC 5305 (which rates the elevation and abduction functions of the arm to the level of the shoulder and the forward and backward swing of the arm) amounts to pyramiding.  See 38 C.F.R. §§ 4.55, 4.71a, 4.73 (2016).  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine the current orthopedic manifestations of his service-connected residuals of left upper extremity SFW, specifically relating to his elbow supination and flexion of the elbow.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to report all pertinent orthopedic manifestations and symptomatology of the service-connected left elbow disability.  The examiner should provide the ranges of motion of the Veteran's left elbow and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  The examiner should also comment as to whether the Veteran has other symptomatology, such as ankylosis of the elbow, impairment of flail joint of the elbow, nonunion or impairment of the radius and ulna, and impairment of supination and pronation.  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

2. After completing Step 1, and any other development deemed necessary, readjudicate the claims of entitlement to a rating in excess of 30 percent for PTSD and in excess of 30 percent for residuals of SFW in the left upper extremity, taking into consideration any newly acquired evidence, including any evidence associated with the claims file since the issuance of the last SSOC in March 2017.  In adjudicating the increased rating claim for residuals of SFW of the left upper extremity, the AOJ should consider whether assigning separate compensable disability ratings under 38 C.F.R. § 4.71a, DC 5201 and 38 C.F.R. § 4.73, DC 5305 amounts to impermissible pyramiding under 38 C.F.R. § 4.14.  If any benefit sought on appeal remains denied, provide an additional SSOC to the Veteran, and return the appeal to the Board for appellate review after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

